DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hwang et al. (US 2017/0019864, Hwang hereafter).
RE claim 1, Hwang discloses a user equipment that performs radio communication with a radio base station and supports dual connectivity in which the user equipment simultaneously connects to the radio base station and other radio base station (Paragraphs 9-11), the user equipment comprising: a transmitting unit that transmits to the radio base station and the other radio base station a report of power headroom of the user equipment (Paragraphs 185-188 and 217); and a control unit that omits at least part of transmission of the report of power headroom (Paragraphs 185-188 and 217).
RE claim 2, Hwang discloses the user equipment as claimed in claim 1 as set forth above. Note that Hwang further discloses wherein the control unit controls transmission or stop of transmission of a report of power headroom that is a difference between a maximum transmission power and a transmission power of a physical uplink shared channel (Paragraphs 185-188).
RE claim 3, Hwang discloses the user equipment as claimed in claim 1 as set forth above. Note that Hwang further discloses comprising a receiving unit that receives from the radio base station an instruction indicating the predetermined type, wherein the control unit controls transmission or stop of transmission of the report of the power headroom based on the predetermined type received from the radio base station (Paragraph 217)
RE claim 4, Hwang discloses a radio base station that performs radio communication with a user equipment wherein the user equipment supports dual connectivity in which the user equipment simultaneously connects to the radio base station and other radio base station (Paragraphs 9-11), the radio base station comprising: a control unit that sets uplink transmission related information indicating power headroom of a transmitting unit that transmits the uplink transmission related information to the other radio base station with which the dual connectivity is performed (Paragraphs 185-188 and 217).
RE claim 5, Hwang discloses the radio base station as claimed in claim 4 as set forth above. Note that Hwang further discloses wherein the transmitting unit transmits the information used for setting the uplink transmission related information to the other radio base station for a serving cell that is a target of the dual connectivity (Paragraphs 185-188 and 217).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461